Citation Nr: 0718418	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and dysthymic disorder, claimed as secondary to vascular 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.

The Board notes that this appeal originally included an 
additional issue of entitlement to an increased rating for 
the veteran's vascular headaches.  However, in the veteran's 
March 2005 substantive appeal, the veteran's representative 
expressly indicated that the veteran only desired to pursue 
the appeals of the service connection issues and not of the 
increased rating issue.  Thus, the increased rating issue has 
been withdrawn and is not before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not currently have a confirmed diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include major 
depressive disorder and dysthymic disorder, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any acquired psychiatric 
disorder otherwise causally related to the veteran's active 
duty service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2006).

2.  An acquired psychiatric disorder, to include major 
depressive disorder and dysthymic disorder, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in such service.  
Neither has an acquired psychiatric disorder been caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated November 2001; 
additional special notice particular to the development of 
PTSD claims was provided to the appellant in June 2002.  
Moreover, in the November 2001 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the November 2001 and June 2002 
letters were sent to the appellant prior to the October 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The Board 
further notes, in passing, that much of the required VCAA 
notice was repeated in a subsequent March 2004 VCAA letter, 
sent prior to a February 2005 readjudication of the case 
associated with the issuance of a statement of the case.

The Board also notes that the November 2001 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The March 2004 VCAA 
letter repeated this notice.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  However, 
there has been no notice of the types of evidence necessary 
to establish specific disability ratings for the psychiatric 
disabilities for which the veteran seeks service connection, 
nor has there been notice of the types of evidence necessary 
to establish an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
November 2001, June 2002, and March 2004 letters notifying 
him to submit evidence detailing the nature and history of 
his claimed disabilities.  As the Board finds below that 
service connection is not warranted for the claimed 
psychiatric disorders in this case, no new ratings or 
effective dates will be assigned and any questions of notice 
pertaining to such assignments are rendered moot.  In any 
event, the veteran's representative has presented argument in 
support of this appeal as recently as April 2007 and there is 
no indication that there is any outstanding evidence to be 
submitted in support of any of the claims at issue in this 
appeal.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The veteran's VA outpatient treatment reports reflect that he 
is in receipt of Social Security Administration (SSA) 
disability benefits.  The RO has attempted to obtain any 
evidence and documentation in the possession of SSA which may 
relate to the issues on appeal in this case, but these 
records have been determined to be unobtainable.  The RO 
exhausted all available channels to attempt to obtain any 
existing evidence in the possession of SSA; this is 
documented in the record with no fewer than four attempts to 
obtain such files from SSA prior to receiving official SSA 
notification that the files were lost and could not be 
obtained.  The Board believes that all reasonable means of 
obtaining the SSA records have been pursued and that SSA's 
statement that the records cannot be located indicates that 
further requests for SSA to deliver the records would be 
futile.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  Moreover, 
the Board observes that the veteran has made no indication 
that evidence in the possession of SSA would add any 
essential information that is not already reflected by the 
record; there is no indication that remanding this case for 
further pursuit of such records would serve any useful 
purpose.

The Board also acknowledges the contentions advanced by the 
veteran's representative, in an April 2007 brief, that the 
February 2005 VA examination was inadequate to the extent 
that the examiner failed to offer an opinion regarding the 
etiology of the diagnosed depression and dysthymic disorder.  
The Board has considered this contention, but cannot agree 
that a remand is necessary or would serve any useful purpose.  
The February 2005 VA examination was conducted for the 
limited purpose of addressing the conflicting evidence on the 
question of whether the veteran can be currently diagnosed 
with PTSD.  The RO's examination request makes this clear and 
the doctor was not asked to address the etiology of 
depression or dysthymic disorder.  The Board notes that the 
earlier August 2002 VA examination, conducted in the 
development of this claim, had already addressed the other 
psychiatric disorders involved in this appeal.  No evidence 
has been presented or discussed which contradicts the August 
2002 VA examiner's findings regarding those psychiatric 
disorders, and thus it would not be necessary or productive 
to remand this case for additional VA psychiatric 
examinations.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.



Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

The issues of entitlement to service connection for acquired 
psychiatric disorders on appeal in this case have developed 
into multiple distinct theories of entitlement for different 
psychiatric disorders.  On one hand, the veteran has alleged 
that he suffers from PTSD as a result of traumatic 
experiences during his military service in Vietnam.  The 
Board will address this aspect of the claim first.  
Additionally, the veteran contends that he is entitled to 
service connection for other acquired psychiatric disorders, 
to include depression and dysthymic disorder, as secondary to 
his service-connected vascular headache pathology.  The Board 
will address this aspect of the service connection claim 
secondly, considering direct and secondary bases for service-
connection.

PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

As an initial matter, the Board must determine whether or not 
the veteran has been properly diagnosed with PTSD and 
currently suffers from PTSD.  The Board briefly notes that 
there is no suggestion of PTSD being diagnosed during 
service, nor does the veteran contend that he has ever been 
diagnosed with PTSD prior to 2001; the veteran reported 
during his August 2002 VA examination that prior to 2001 he 
had not previously had any pertinent psychiatric diagnosis or 
treatment.  The Board observes that the veteran's VA 
outpatient treatment records suggest a medical assessment of 
PTSD during psychiatric treatment beginning in 2001, with the 
veteran becoming a regular patient of the San Diego VA doctor 
primarily responsible for developing the initial assessment 
of PTSD.

In August 2002, the veteran was afforded a VA psychiatric 
examination, with a different doctor, to evaluate his 
symptoms in connection with his claim.  The examiner reviewed 
the medical history in the claims file in connection with the 
examination.  During the examination, the veteran reported 
that he had experienced problems with depressed mood which 
caused him to seek VA treatment during the previous year, but 
that prior to that time he had never been treated for any 
psychiatric disorders nor had he considered himself to be 
suffering from PTSD.  The August 2002 examination report 
shows that the veteran further denied experiencing the 
specific symptoms of PTSD at the time of his VA examination; 
the veteran denied dreaming about his Vietnam service, denied 
sleep impairment, denied intrusive thoughts, denied being 
easily startled, denied being hyper-vigilant, denied a sense 
of impending doom, and denied flashbacks.  The examination 
report includes the examiner's comment that "the patient on 
this examination does not really identify any symptoms of 
post-traumatic stress disorder."  With consideration of the 
examination results and a review of the medical evidence of 
record, the examiner diagnosed the veteran with dysthymic 
disorder and amphetamine dependence; the examiner found no 
clinical basis upon which to diagnose a current pathology of 
PTSD.

In November 2004, the veteran's treating psychiatrist at the 
VA outpatient facility in San Diego submitted a letter in 
support of his claim.  This November 2004 letter explains 
that the veteran continued to be treated for symptoms of PTSD 
and expressly reaffirms the assessment shown in treatment 
reports that the veteran is properly diagnosed as suffering 
from PTSD.  This letter cites symptoms associated with the 
veteran's Vietnam service such as recurrent nightmares, 
intrusive thoughts, avoidance behavior, emotional numbing, 
and hyperarousal.

Due to the conflicting medical evidence regarding the 
question of whether the veteran is currently diagnosed with 
PTSD, and the conflicting indications given by the veteran 
regarding his own symptoms, another VA examination was 
conducted in February 2005 to further evaluate the issue and 
reconcile the contradictory information.  The new examiner 
reviewed the medical evidence of record and expressly 
addressed the pertinent evidence supporting an assessment of 
PTSD, including the November 2004 treating psychiatrist's 
letter, and the examiner reviewed the August 2002 examination 
report indicating that the veteran could not be diagnosed 
with PTSD.  The February 2005 examination report shows that, 
during the in-person evaluation, the veteran reported 
symptoms that the examining psychiatrist found "were not 
typical for PTSD."  Specifically, the veteran described 
headaches, excessive sleeping, and feelings of sadness.  The 
veteran reported having nightmares, but could not recall 
their content.  The veteran denied flashbacks or any 
dissociative spells or attacks.  The veteran described having 
brief moments where he recalls some experiences from Vietnam, 
but the examiner noted that these were described as being 
unsustained and not disturbing or intrusive.  The veteran did 
not endorse panic attacks or high levels of anxiety.  The 
veteran did not report excessive fearfulness, high levels of 
anxiety, or specific avoidant behaviors.

According to the February 2005 examination report, formal 
mental status testing revealed "some cognitive difficulties 
suggesting a probable organic mental impairment...."  The 
examiner diagnosed early dementia in addition to dysthymic 
disorder and amphetamine dependence.  A diagnosis of PTSD was 
not found by the examiner, as the examination results were 
found to "not suggest that significant signs and symptoms of 
posttraumatic stress disorder are present."  The examiner 
concludes that, regarding PTSD, "[i]ndeed, at the present 
time, this condition cannot be diagnosed."

Weighing the evidence on this question of whether the veteran 
currently suffers from PTSD, the Board observes that the 
veteran's treating psychiatrist has diagnosed the veteran 
with PTSD and maintains this diagnosis following 
consultations and treatment over the course of several years.  
The treating psychiatrist's conclusion that the veteran has 
PTSD must be accorded probative weight, as the Board 
acknowledges that this is competent evidence from an 
appropriate medical expert familiar with the veteran.

However, the conclusions of the veteran's treating 
psychiatrist are not decisive in the face of opposing 
evidence and expert conclusions amassing greater probative 
weight on the question.  VA has not adopted the 'treating 
physician rule.'  White v. Principi, 243 F.3d 1378 (Fed.Cir. 
2001).  In this case, two different professional experts have 
examined the veteran and his documented medical history to 
separately conclude that he does not manifest symptoms 
consistent with PTSD pathology and cannot be diagnosed with 
PTSD; indeed both reports finding no PTSD rely substantially 
upon the veteran's own account of his symptomatology.  Both 
of the VA examination reports discuss the rationale for such 
a conclusion, as both reports explain that the veteran's own 
description of his symptoms and his responses to interview 
questions revealed symptomatology that was inconsistent with 
a PTSD diagnosis.  It is significant that the two VA 
examination reports were authored following separate 
interviews with the veteran more than two years apart, yet 
during both evaluations the veteran specifically denied 
experiencing many of the essential symptoms of PTSD.  Both VA 
examiners found that the veteran presents symptomatology of 
diagnosed psychiatric disorders, but both agreed that a PTSD 
diagnosis was not consistent with the presented symptoms.

Two different experts have reviewed the veteran's medical 
history and separately interviewed the veteran, and both VA 
examination reports discuss specific rationale and 
symptomatology discrepancies which prevent a diagnosis of 
PTSD.  Therefore, there is tremendous probative weight to 
these determinations that the veteran does not suffer from 
PTSD.  The Board finds that the competent medical evidence 
against a diagnosis of PTSD probatively outweighs the 
evidence in support of such a diagnosis.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD.  The Board sympathizes with the veteran 
and understands the veteran's belief that his psychiatric 
symptoms reflect service-related PTSD.  However, although the 
veteran is competent to provide evidence regarding his 
history and symptomatology, as a layperson he is not 
competent to provide evidence diagnosing himself with PTSD; 
the Board must rely upon the conclusions of medical experts 
regarding the diagnosis of PTSD.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  In this case involving conflicting 
medical evidence, the competent evidence against the claim 
probatively outweighs the competent evidence supporting the 
claim.  The preponderance of the competent evidence is to the 
effect that the veteran is not currently diagnosed with PTSD.  
Service connection cannot be established without a current 
diagnosis of the claimed disability.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

Major Depressive Disorder and Dysthymic Disorder

The veteran also claims entitlement to service connection for 
acquired psychiatric disorders other than PTSD, such as 
depression and dysthymic disorder, which he alleges may be 
caused or worsened by his service-connected vascular headache 
pathology.  The record includes several uncontradicted 
medical diagnoses of psychiatric disorders, repeatedly 
described as featuring depression and dysthemic disorder, 
throughout his treatment records and VA examination reports.  
There is therefore competent evidence of these current 
psychiatric disabilities.  The essential questions presented 
by this aspect of the veteran's claim are 1) whether the 
veteran's currently diagnosed acquired psychiatric disorders 
are causally linked to the veteran's service so as to warrant 
direct service connection, and 2) whether the veteran's 
currently diagnosed acquired psychiatric disorders are caused 
or chronically worsened by the veteran's service-connected 
vascular headache pathology.

With regard to the first question, the Board again observes 
that the service medical records contain no suggestion of any 
psychiatric disorder and there has been no specific 
contention that any psychiatric disorder manifested during 
the veteran's service.  The last complete medical examination 
report of record from the veteran's active service, dated 
September 1966, shows that the veteran was evaluated as 
psychiatrically normal with no pertinent problems or 
complaints noted at that time.  There is no suggestion in the 
record that the veteran was diagnosed with any psychiatric 
disorder of any kind for many years following service, nor 
does the veteran contend that he had ever been diagnosed with 
a psychiatric disorder prior to around 2001.

The veteran reported during his August 2002 VA examination 
that prior to 2001 he had not previously had any pertinent 
psychiatric diagnosis or treatment.  The Board also observes, 
once again, that the veteran's own description of his 
biography convinced the August 2002 VA examiner that a 10 
year period following discharge from service was the 
veteran's "most stable period of his life" and, from the 
veteran's own account, "his difficulties ... began about 10 
years after the military."  Thus, the record does not 
indicate any suggestion of psychiatric symptoms until at 
least 10 years following service, and there is no diagnosis 
of a psychiatric disorder until more than 30 years following 
service.  This lengthy period without evidence of symptoms, 
diagnosis, or treatment weighs against finding entitlement to 
service connection on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Significantly, the August 2002 VA psychiatric examination 
report presents a competent expert discussion of the likely 
etiology of the veteran's psychiatric pathology which weighs 
against finding a direct causal link to service.  The 
examiner finds no indication of a link between the veteran's 
psychiatric pathology and his service, opining that the 
veteran "has a 35 year history of IV amphetamine abuse which 
would easily account for impairment with regards to mood."  
There is no competent medical evidence to indicate that the 
veteran's diagnosed psychiatric disorders manifested during 
service or were otherwise caused by service on a direct 
basis.

The Board turns its attention, now, to consideration of the 
veteran's contention that his psychiatric disorders should be 
considered service-connected on a secondary basis.  In this 
regard, initially, the Board notes that the August 2002 VA 
examination report seems to attribute the veteran's 
psychiatric pathology, at least in part, to his experiences 
in circumstances of homelessness, family difficulties, and 
drug abuse.  The report contemplates the possibility that it 
may be alleged that these aspects of the veteran's biography 
could be causally linked to service themselves, but the 
examination report discounts such a finding in this case.  
The examiner wrote that it is difficult to link the veteran's 
"cognitive and social changes" to his service experiences, 
citing that "His most stable period of his life was his 
first 10 years after getting out of the military.  His 
difficulties with drug abuse, numerous marriages, and 
homelessness began about 10 years after the military."

The veteran's essential contention, however, is that his 
psychiatric disorders have been caused or chronically 
worsened by his service-connected vascular headache 
pathology.  There is no medical evidence of record which 
supports the veteran's contention, but the August 2002 VA 
examiner was asked to address the likelihood that such a 
relationship may exist between the service-connected 
pathology and the psychiatric diagnoses.  In response, the 
August 2002 VA examination report presents the examiner's 
opinion that "I would say that his claim of depression is 
more likely than not unrelated to his current service-
connected disability."  The examiner explained that his 
analysis was led to this conclusion through consideration of 
the history of IV amphetamine abuse, the details of the 
veteran's psychiatric therapy, and the lack of proper 
treatment for his headache pathology.  Additionally, the 
examiner explained that he was unable to determine that the 
headache pathology was chronically worsening the psychiatric 
pathology because of the significant history of IV 
amphetamine abuse.  Thus, the August 2002 VA examination 
report clearly weighs against the veteran's claim.  As it is 
the only probative medical evidence addressing the veteran's 
contentions regarding a relationship between his service-
connected vascular headache pathology and his psychiatric 
disorders, it is uncontradicted in the record and creates a 
preponderance of the evidence against the veteran's essential 
contention.

The Board has considered the veteran's contentions, but finds 
that his contentions are unsupported by the medical evidence 
of record.  While the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  As the 
medical evidence does not support the veteran's contentions, 
the Board is compelled to conclude that the preponderance of 
the evidence is against granting service connection for an 
acquired psychiatric disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


